Exhibit 99 TI reports financial results for 3Q08 Conference call on TI web site at 4:30 p.m. Central time today www.ti.com/ir DALLAS (Oct. 20, 2008) – Texas Instruments Incorporated (TI) (NYSE: TXN) today announced third-quarter revenue of $3.39 billion, net income of $563 million and earnings per share of $0.43. “We entered the third quarter with a cautious view of the economy and its impact on our markets.Revenue was weak, as expected, because consumers and corporations reduced their spending in this uncertain economy,” said Rich Templeton, TI chairman, president and chief executive officer. “Even so, the soundness of our strategic direction was underscored by results from our core businesses.Revenue for our Analog business was steady and revenue for our Embedded Processing business grew 9 percent compared with a year ago.Although not immune to near-term economic pressures, these are two of the best long-term opportunities in our industry.We are a leader in each and expect to strengthen our position even in this period of economic weakness. “Our outlook for the fourth quarter is for revenue to decline substantially based on weak order trends over the past few months.In anticipation of declining demand, we reduced our own inventory aggressively in the third quarter, which brought factory utilization down and put additional pressure on our profitability.We also worked closely with our distributors to reduce the inventory in our channels.We will accelerate our inventory reduction in the fourth quarter.We also will continue to reduce expenses and capital spending.At the same time, we will continue to invest in opportunities to strengthen our positions in Analog and Embedded Processing.” TI also announced today it is taking actions that will reduce expenses by about one-third, or more than $200 million annualized, in its Wireless business, especially in its cellular baseband operation.The company is also actively pursuing the sale of the merchant portion of this operation and is in discussions with potential buyers.In the custom portion of this operation, TI will continue to support select programs. TI will focus its remaining Wireless investments in OMAPTM applications processors, which are at the heart of many of today’s most exciting smartphone products. “Smartphones are growing rapidly and our handset customers are differentiating their product lines through applications and user interfaces.We anticipated this opportunity and have been investing in it for more than a decade.As a result, our OMAP applications processors lead the market, and we will concentrate on extending this lead,” Templeton said. Reductions in cellular baseband operations will begin immediately and are expected to be complete by June 2009.The full annualized savings of more than $200 million will be achieved once these reductions are complete.The company expects to take restructuring charges of approximately $110 million across the next three quarters. Financial summary Amounts are in millions of dollars, except per-share amounts.Except as noted, financial results are for continuing operations.The sale of TI’s former Sensors & Controls business was completed on April 27, 2006, and that business is reported as a discontinued operation. 3Q08 3Q07 vs. 3Q07 2Q08 vs. 2Q08 Revenue: $ 3387 $ 3663 -8% $ 3351 1% Operating profit: $ 746 $ 1013 -26% $ 833 -10% Income: $ 563 $ 758 -26% $ 588 -4% Earnings per share: $ 0.43 $ 0.52 -17% $ 0.44 -2% Cash flow from operations: $ 1052 $ 1531 -31% $ 520 102% Revenue TI’s revenue declined 8 percent compared with the third quarter of last year as growth in Embedded Processing was more than offset by declines in Wireless and Other revenue.Revenue was about even with the prior quarter. 3Q08 3Q07 vs. 3Q07 2Q08 vs. 2Q08 Note Analog: $ 1289 $ 1308 -1% $ 1287 0% (1) Embedded Processing: $ 427 $ 390 9% $ 439 -3% (2) Wireless: $ 915 $ 1094 -16% $ 902 1% (3) Other: $ 756 $ 871 -13% $ 723 5% (4)(5) Revenue by product category for historical periods reflects minor reclassifications to previously reported amounts. The product categories include: Analog: high-performance analog, high-volume analog& logic Embedded Processing: catalog, communications infrastructure and automotive DSPsand microcontrollers Wireless: basebands, OMAP applications processors,connectivity products for handsets Other: DLP® products, calculators, RISC microprocessors, ASIC products, royalties (1) Analog revenue was about even with a year ago as growth in high-performance analog was offset by declines in high-volume analog & logic.Both areas were about even with the prior quarter. (2) Embedded Processing revenue grew from a year ago due to higher demand for communications infrastructure products as well as catalog products that more than offset a decline in automotive products.The sequential decline was due to lower demand for catalog and automotive products that more than offset growth in communications infrastructure products. (3) Wireless revenue declined from a year ago due to lower baseband revenue.Wireless revenue was about even with the prior quarter. (4) Other revenue decreased from a year ago primarily due to declines in RISC microprocessors, royalties and calculators.This comparison was also impacted by the sale of a DSL product line, which had revenue of about $40 million in the year-ago quarter.Compared with the prior quarter, Other revenue grew due to growth in DLP and ASIC products that more than offset a decline in royalties. (5) Other revenue includes Education Technology segment revenue of $182 million compared with $202 million in the year-ago quarter and $176 million in the prior quarter.Essentially all of this revenue is from sales of calculators. Additional financial information Ÿ Income includes a $34 million discrete tax benefit primarily due to adjustments identified through the completion of prior years’ tax returns.It also includes $44 million of charges associated with impairments of long-lived assets and site consolidations. Ÿ Orders were $3.23 billion, down 9 percent from a year ago and down 7 percent from the prior quarter. Ÿ Inventory was reduced by $76 million in the quarter although it remains above the company’s desired levels. Ÿ The company used $429 million in the quarter to repurchase 17.1 million shares of its common stock and paid dividends of $131 million. Outlook For the fourth quarter of 2008, TI expects: Ÿ Revenue:$2.83 – 3.07 billion Ÿ Earnings per share (EPS):$0.30 – Semiconductor revenue is expected to decline in the range of 10 percent from the third quarter and Education Technology is expected to decline seasonally. This EPS estimate includes a $0.05 benefit from the reinstatement of the federal research tax credit, which was signed into law in October 2008 and was retroactive to the beginning of the year.The estimate also includes charges of about $0.01 per share associated with the company’s restructuring actions in its Wireless business. TI will update its fourth-quarter outlook on December 8, 2008. For the fullyear of 2008, TI expects approximately the following: Ÿ R&D expense:$2.0 billion Ÿ Capital expenditures:$0.8 billion, compared with $0.9 billion in the prior estimate Ÿ Depreciation:$1.0 billion Ÿ Annual effective tax rate:28%* *Includes the full-year impact of the reinstatement of the federal research tax credit, which reduces the annual effective tax rate by about 2 percentage points. TEXAS INSTRUMENTS INCORPORATED AND SUBSIDIARIES Consolidated Statements of Income (Millions of dollars, except share and per-share amounts) For Three Months Ended Sept. 30, 2008 Sept. 30, 2007 June 30, 2008 Revenue $ 3,387 $ 3,663 $ 3,351 Cost of revenue 1,744 1,679 1,602 Gross profit 1,643 1,984 1,749 Research and development (R&D) 507 542 488 Selling, general and administrative (SG&A) 390 429 428 Operating profit 746 1,013 833 Other income (expense) net 10 53 17 Income from continuing operations before income taxes 756 1,066 850 Provision for income taxes 193 308 262 Income from continuing operations 563 758 588 Income from discontinued operations, net of taxes 18 Net income $ 563 $ 776 $ 588 Basic earnings per common share: Income from continuing operations $ .43 $ .54 $ .45 Net income $ .43 $ .55 $ .45 Diluted earnings per common share: Income from continuing operations $ .43 $ .52 $ .44 Net income $ .43 $ .54 $ .44 Average shares outstanding (millions): Basic 1,304 1,417 1,320 Diluted 1,318 1,448 1,341 Cash dividends declared per share of common stock $ .10 $ .08 $ .10 Percentage of revenue: Gross profit 48.5 % 54.2 % 52.2 % R&D 15.0 % 14.8 % 14.6 % SG&A 11.5 % 11.7 % 12.8 % Operating profit 22.0 % 27.6 % 24.9 % TEXAS INSTRUMENTS INCORPORATED AND SUBSIDIARIES Consolidated Balance Sheets (Millions of dollars, except share amounts) Sept. 30, 2008 Sept. 30, 2007 June 30, 2008 Assets Current assets: Cash and cash equivalents $ 1,715 $ 807 $ 1,317 Short-term investments 278 2,862 331 Accounts receivable, net of allowances of ($28), ($30) and ($24) 1,774 2,023 1,811 Raw materials 103 102 111 Work in process 982 934 997 Finished goods 490 414 543 Inventories 1,575 1,450 1,651 Deferred income taxes 679 702 641 Prepaid expenses and other current assets 191 209 259 Total current assets 6,212 8,053 6,010 Property, plant and equipment at cost 7,499 7,597 7,603 Less accumulated depreciation (3,982 ) (3,916 ) (3,999 ) Property, plant and equipment, net 3,517 3,681 3,604 Long-term investments 717 265 766 Goodwill 840 796 840 Acquisition-related intangibles 99 108 108 Deferred income taxes 688 425 626 Capitalized software licenses, net 202 242 220 Overfunded retirement plans 137 77 128 Other assets 54 77 80 Total assets $ 12,466 $ 13,724 $ 12,382 Liabilities and Stockholders’ Equity Current liabilities: Accounts payable $ 601 $ 644 $ 677 Accrued expenses and other liabilities 976 1,092 955 Income taxes payable 35 152 26 Accrued profit sharing and retirement 126 143 102 Total current liabilities 1,738 2,031 1,760 Underfunded retirement plans 186 95 187 Deferred income taxes 52 27 57 Deferred credits and other liabilities 396 434 394 Total liabilities 2,372 2,587 2,398 Stockholders’ equity: Preferred stock, $25 par value.Authorized 10,000,000 shares. Participating cumulative preferred.None issued. Common stock, $1 par value.Authorized 2,400,000,000 shares.Shares issued:Sept. 30, 2008 1,739,717,573; Sept. 30, 2007 1,739,579,782; June 30, 2008 1,739,712,567 1,740 1,740 1,740 Paid-in capital 973 853 940 Retained earnings 21,204 19,172 20,773 Less treasury common stock at cost: Shares:Sept. 30, 2008 443,292,628; Sept. 30, 2007 341,373,012; June 30, 2008 428,835,142 (13,481 ) (10,344 ) (13,138 ) Accumulated other comprehensive loss, net of taxes (342 ) (284 ) (331 ) Total stockholders’ equity 10,094 11,137 9,984 Total liabilities and stockholders’ equity $ 12,466 $ 13,724 $ 12,382 TEXAS INSTRUMENTS INCORPORATED AND SUBSIDIARIES Consolidated Statements of Cash Flows (Millions of dollars) For Three Months Ended Sept. 30, 2008 Sept. 30, 2007 June 30, 2008 Cash flows from operating activities: Net income $ 563 $ 776 $ 588 Adjustments to net income: Income from discontinued operations (18 ) Depreciation 252 262 245 Stock-based compensation 53 66 54 Amortization of acquisition-related intangibles 9 10 10 Gain on sale of assets (39 ) Deferred income taxes (78 ) 36 (7 ) Increase (decrease) from changes in: Accounts receivable 36 (117 ) (149 ) Inventories 76 (34 ) (73 ) Prepaid expenses and other current assets 50 24 (29 ) Accounts payable and accrued expenses (24 ) 154 32 Income taxes payable 41 394 (181 ) Accrued profit sharing and retirement 25 45 23 Other 49 (28 ) 7 Net cash provided by operating activities of continuing operations 1,052 1,531 520 Cash flows from investing activities: Additions to property, plant and equipment (197 ) (152 ) (271 ) Proceeds from sales of assets 61 Purchases of short-term investments (1,916 ) Sales and maturities of short-term investments 49 1,374 111 Purchases of long-term investments (3 ) (15 ) (3 ) Sales of long-term investments 32 4 Acquisitions, net of cash acquired (4 ) (19 ) Net cash used in investing activities of continuing operations (119 ) (648 ) (182 ) Cash flows from financing activities: Dividends paid (131 ) (114 ) (132 ) Sales and other common stock transactions 30 166 89 Excess tax benefit from share-based payments 1 16 3 Stock repurchases (429 ) (1,409 ) (433 ) Net cash used in financing activities of continuing operations (529 ) (1,341 ) (473 ) Effect of exchange rate changes on cash (6 ) (1 ) 2 Net increase (decrease) in cash and cash equivalents 398 (459 ) (133 ) Cash and cash equivalents, beginning of period 1,317 1,266 1,450 Cash and cash equivalents, end of period $ 1,715 $ 807 $ 1,317 Certain amounts in prior periods’ financial statements have been reclassified to conform to the current presentation. Safe
